--------------------------------------------------------------------------------

Exhibit 10.44


Addendum X
to
Sprint PCS Management Agreement


Dated as of March 15 2010


Manager:
SHENANDOAH PERSONAL COMMUNICATIONS COMPANY



Service Area BTAs:
Altoona, PA #12

Hagerstown, MD-Chambersburg, PA-Martinsburg, WV #179
Harrisburg, PA #181 Harrisonburg, VA #183
Washington, DC (Jefferson County, WV only) #471
Winchester, VA #479
York-Hanover, PA #483


This Addendum X (this "Addendum") contains amendments to the Sprint PCS
Management Agreement, dated November 5, 1999, between Sprint Spectrum L.P.,
WirelessCo, L.P., APC PCS, LLC, PhillieCo, L.P., Sprint Communications Company
L.P. and Shenandoah Personal Communications Company (the "Management Agreement.)
The Management Agreement was amended by:


 
(1)
Addendum I dated as of November 5, 1999,



 
(2)
Addendum II dated as of August 31, 2000,



 
(3)
Addendum III dated as of September 26, 2001,



 
(4)
Addendum IV dated as of May 22, 2003,



 
(5)
Addendum V dated as of January 30, 2004,



 
(6)
Addendum VI dated as of May 24, 2004,



 
(7)
Addendum VII dated as of March 13, 2007,



 
(8)
Addendum VIII dated as of September 28, 2007; and



 
(9)
Addendum IX dated as of April 14, 2009.



The terms and provisions of this Addendum control over any conflicting terms and
provisions contained in the Management Agreement, the Services Agreement, the
Trademark License Agreements or the Schedule of Definitions. The Management
Agreement, the Services Agreement, the Trademark License Agreements, the
Schedule of Definitions and all prior addenda continue in full force and effect,
except for the express modifications made in this Addendum. This Addendum does
not change the effective date of any prior amendment made to the Management
Agreement, the Services Agreement, the Trademark License Agreements or the
Schedule of Definitions through previously executed addenda.

 
 

--------------------------------------------------------------------------------

 
 
Capitalized terms used and not otherwise defined in this Addendum have the
meaning ascribed to them in the Schedule of Definitions or in prior addenda.
Section and Exhibit references are to sections and Exhibits of the Management
Agreement unless otherwise noted.


This Addendum is effective on the date written above (the "Effective Date").


On the Effective Date, the Management Agreement, the Schedule of Definitions and
the Services Agreement are amended as follows:


1.             Section 2.3(d)(i) of the Management Agreement is deleted in its
entirety and replaced with the following:


(i)      Sprint PCS may cause Sprint PCS Products and Services to be sold in the
Service Area (including EVDO Products and Services and Q-Chat Products and
Services if Manager elects to sell such products and services and 3G/4G Products
and Services regardless of whether Manager elects to sell 3G/4G Products and
Services), through the Sprint PCS National Accounts Program Requirements and the
Sprint PCS National or Regional Distribution Program Requirements and may allow
its distributors of iDEN Products and Services in the Service Area to sell
Sprint PCS Products and Services (including EVDO Products and Services and
Q-Chat Products and Services if Manager elects to sell such products and
services and 3G/4G Products and Services regardless of whether Manager elects to
sell 3G/4G Products and Services) to customers that previously purchased iDEN
Products and/or iDEN Services.


2.             Section 3.1 of the Management Agreement is deleted in its
entirety and replaced with the following:


3.1     Products and Services.


3.1.1 Sprint PCS Products and Services. Manager must offer for sale, promote and
support all Sprint PCS Products and Services within the Service Area, unless the
parties otherwise agree in advance in writing. Within the Service Area, Manager
may only sell, promote and support wireless products and services that are
Sprint PCS Products and Services or are other products and services authorized
under Sections 3.1 or 3.2. The Sprint PCS Products and Services as of the date
of this agreement are attached as Exhibit 3.1. Sprint PCS may modify the Sprint
PCS Products and Services from time to time in its sole discretion by delivering
to Manager a new Exhibit 3.1. If Sprint PCS begins offering nationally a Sprint
PCS Product or Service that is a Manager's Product or Service, such Manager's
Product or Service will become a Sprint PCS Product or Service under this
agreement.


3.1.2 EVDO and Q-Chat Products and Services. EVDO Products and Services and
Q-Chat Products and Services have not been designated as a Sprint PCS Products
and Services since Sprint PCS has not at this time required that Manager and the
Other Managers provide such services. Sprint PCS reserves the right to designate
EVDO Products and Services and Q-Chat Products and Services as Sprint PCS
Products and Services. Manager may elect to provide EVDO Products and Services
in portions of the Service Area and, after Sprint PCS launches Q-Chat Products
and Services, Manager may also elect to provide Q-Chat Products and Services in
portions of the Service Area on the terms contained in this and the next two
paragraphs.

 
2

--------------------------------------------------------------------------------

 

Schedule 3.1, Optional Table A, describes certain EVDO Products and Services.
Schedule 3.1 Optional Table B, describes certain Q-Chat Products and Services.
If Manager elects to provide EVDO Products and Service in a portion of the
Service Area, Manager must provide all the products and services listed in
Optional Table A of Schedule 3.1 in that portion of the Service Area. If Manager
elects to provide Q Chat Products and Services in any portion of the Service
Area, Manager must also provide EVDO Products and Service in such portion of the
Service Area and must provide all the products and services listed on both
Optional Tables A and B of Schedule 3.1. Any products and services listed in
Optional Tables A or B of Schedule 3.1 that Manager is obligated to provide will
be treated as if they were Sprint PCS Products and Services so long as Manager
is obligated to provide such products and services. Sprint PCS may revise
Optional Tables A and B of Schedule 3.1 in the same manner as the Sprint PCS
Products and Services listed on Exhibit 3.1 may be revised. Manager's sale of
EVDO Products and Services and Q-Chat Products and Services must comply with any
Program Requirements that Sprint PCS may adopt relating to such products and
services and Manager must offer and support all Sprint PCS pricing plans adopted
by Sprint PCS for such services, as provided in Section 4.4 of this Management
Agreement.
 
Manager may not utilize any confidential iDEN subscriber information of Sprint
PCS in connection with the sale of Q-Chat Products and Services and may not
engage in any direct marketing campaigns that are designed specifically to
induce those customers that purchased iDEN Products and Services from Related
Parties of Sprint PCS to switch to Q-Chat Products and Services. Sprint PCS may
elect to brand and market the Q-Chat Products and Service as Nextel Direct
Connect or under any other brand selected by Sprint PCS, and Manager shall have
the right to use the Nextel Direct Connect brand or such other brand as Sprint
PCS selects in connection with such service. If Manager elects to sell Q-Chat
Products and Services, the Trademark License Agreements will be amended to
permit Manager to use the applicable Licensed Marks.


3.1.3 Combined 3G/4G Products and Services. Sprint PCS may make certain 3G/4G
Products and Services available for sale by Manager in the Service Area by
including the associated dual band 3G/4G wireless devices on the device order
form used by Manager to order other wireless devices. Dual banded 3G/4G devices
and related accessories will be made available to Manager in the same manner in
which devices that operate exclusively on the Sprint PCS Network and related
accessories are made available to Manager. Sprint PCS may add or delete dual
band 3G/4G wireless devices from the device order form at any time. Any sale by
Manager of any 3G/4G Products and Services enabled by the 3G/4G devices made
available to Manager will be made on the terms and conditions contained both in
this Agreement and the Distribution Agreement.

 
3

--------------------------------------------------------------------------------

 

Manager is not authorized to sell products and services that operate solely on
the 4G Network under either this Agreement or the Distribution Agreement and
Sprint PCS has no obligation to make available to Manager all 3G/4G Products and
Services that Sprint PCS and its Related Parties may sell.


Although 3G/4G Products and Services will not be designated as Sprint PCS
Products and Services since the 4G component does not operate on the Sprint PCS
Network, except as specifically provided in the Agreement, any 3G/4G Products
and Services that Manager elects to sell under this Agreement will be treated as
if they are Sprint PCS Products and Services so long as Manager provides such
products and services. Manager will be responsible for all device costs
(including any applicable device subsidies) and any commissions paid to any
Manager employee or Manager distributor that sells a 3G/4G Product or Service
that is activated in the Service Area. Manager will be compensated for any sale
of 3G/4G Products and Services in the Service Area in accordance with Section 10
of this Agreement and will not be compensated separately under the Distribution
Agreement. Manager's sale of 3G/4G Products and Services must comply with any
Program Requirements that Sprint PCS may adopt relating to such products and
services and Manager must offer and support all Sprint PCS pricing plans adopted
by Sprint PCS for such services, as provided in Section 4.4 of this Management
Agreement. Manager must perform any network enhancements or upgrades required by
Sprint PCS to ensure full functionality of any 3G/4G dual banded devices made
available to Manager which Manager elects to sell provided that Sprint PCS is
performing the same network enhancements or upgrades to its portion of the
Sprint PCS Network. In portions of the Service Area where both 3G and 4G
coverage is available, Sprint PCS may elect to require that customers with a
3G/4G dual banded device access the 4G Network prior to accessing the Sprint PCS
Network.


3.1.4. Airave Devices. Sprint PCS has elected to make available for sale by
Manager Airave devices with an analog telephone adapter that provides both
wireless and VoIP functionality ("Airave II"). Due to the current small volume
of sales, the minimal revenues and costs associated with the VoIP component and
the difficulty and expense of tracking these revenues and costs, Sprint PCS and
Manager have agreed that the Airave II device will be included as a Sprint PCS
Product and Service and Manager will be entitled to all revenues associated with
the use of Airave II devices sold to customers in a CSA assigned to the Service
Area. Sprint PCS may in the future elect to require that Manager and Sprint PCS
develop a method for allocating the revenues and expenses associated with the
VoIP component of the Airave II device for revenues and expenses incurred after
the notification date and, if Manager and Sprint PCS are unable to agree on an
appropriate allocation of such revenues and expenses, Sprint PCS may remove the
Airave II device from the Sprint PCS Products and Services list. If Sprint PCS
elects to remove the Airave II device from the Sprint PCS Products and Services
list, Manager will retain all revenues associated with Airave II devices sold to
customers in a CSA assigned to the Service Area prior to the date that Sprint
removes the Airave II device from the Sprint PCS Products and Services list, but
may not sell additional Airave II devices in the Service Area after that date.

 
4

--------------------------------------------------------------------------------

 

3.             The last sentence of Section 4.2 (as added by Addendum VII) is
deleted in its entirety and replaced with the following:


Manager acknowledges that in connection with the Sprint PCS National Accounts
Program, Sprint PCS and its Related Parties may offer products and services that
use a combination of CDMA, 4G and iDEN technology.


4.             The first sentence of the second paragraph of Section 10.2 of the
Management Agreement is deleted and replaced with the following:


"Billed Revenue" is all customer account activity (e.g., all activity billed,
attributed or otherwise reflected in the customer account but not including
Customer Credits) during the calendar month for which the fees and payments are
being calculated (the "Billed Month") for (A) Sprint PCS Products and Services;
(B) PowerSource Products and Services and (C) 3G/4G Products and Services
related to all Customer accounts assigned to the Service Area, except (i)
Outbound Roaming Fees, (ii) amounts handled separately in this section 10
(including the amounts in Section 10.2.3 through 10.2.6, 10.4 and 10.8), (iii)
amounts collected from Customers and paid to governmental or regulatory
authorities (e.g. Customer Taxes and USF Charges) and (iv) other amounts
identified in this agreement as not included in Billed Revenue (these Customer
Accounts being "Manager Accounts").


5.             Section 10.2.7 of the Management Agreement is deleted in its
entirety and replaced with the following:


10.2.7.1 PowerSource Fee. Manager will pay the PowerSource Fee for each
PowerSource Phone that is activated during any month in a CSA assigned to the
Service Area, regardless of when the PowerSource Phone is subsequently
deactivated (including, specifically, but not limited to any deactivation
arising from an early termination or return of a phone by a customer or
fraudulent sales of PowerSource Phones); provided that Manager will not pay the
Power Source Fee for a PowerSource Phone that is activated as a replacement for
a PowerSource Phone that is damaged or defective.   The PowerSource Fee will not
be reduced by any Allocated Write Off. Sprint PCS may credit the amounts due to
Manager under this Section 10 for any month by the amount of the PowerSource Fee
due to Sprint PCS or a Related Party for that month.


10.2.7.2 3G/4G Fee. Manager will pay to Sprint PCS the 3G/4G Fee for each 3G/4G
subscriber multiplied by the average number of 3G/4G subscribers in the
Manager's Service Area to compensate Sprint PCS for the fee that Sprint PCS must
pay to Clearwire when a Sprint PCS customer uses the 4G Network. The average
number of 3G/4G subscribers in the Manager's Service Area will be determined by
averaging the number of 3G/4G subscribers at the beginning and at the end of a
settlement period. Until January 1, 2011, the 3G/4G Fees are (A) $2.00 per month
for each 3G/4G subscriber activated on a 3G/4G plan located in a Non 4G Market
within the Service Area and (B) $13.00 per month for each 3G/4G subscriber
activated on a 3G/4G plan located in a 4G Market within the Service Area. The
two monthly fees will be adjusted on January 1, 2011 and updated each three
month period thereafter to be equal to the estimated monthly average expense per
subscriber that Sprint PCS will pay to Clearwire for usage of the 4G Network by
3G/4G subscribers in Manager's Service Area (regardless of whether the usage is
inside or outside of the Service Area). Sprint PCS may credit the amounts due to
Manager under this Section 10 for any month by the amount of the 3G/4G Fee due
to Sprint PCS or a Related Party of Sprint PCS for that month.

 
5

--------------------------------------------------------------------------------

 
 
6.             The first sentence of Section 10.3.2.2 of the Management
Agreement is deleted and replaced with the following:


The reductions of amounts billed to Manager Accounts related to the sale of
handsets and handset accessories from Sprint PCS inventory (including
PowerSource Phones, 3G/4G Products and Services and related accessories) are
referred to as "Customer Equipment Credits."


7.             Section 10.3.2.5 of the Management Agreement is deleted in its
entirety and replaced with the following:


10.3.2.5 Customer Equipment Charges. The amount that Sprint PCS bills to Manager
Accounts for subscriber equipment and accessories sold or leased (including
PowerSource Phones, 3G/4G Products and Services and related accessories) are
referred to as "Customer Equipment Charges".


8.             The first sentence of Section 10.10 of the Management Agreement
is replaced with the following:


Each Business Day, Manager will deposit into bank accounts and authorize Sprint
PCS or a Related Party that Sprint PCS designates to sweep from such accounts
the amounts collected from Customers on behalf of Sprint PCS and its Related
Parties for the Sprint PCS Products and Services, PowerSource Products and
Services and 3G/4G Products and Services.


9.             The Schedule of Definitions is revised to include the following:


"3G/4G Fee" means a monthly fee paid by Manager for each 3G/4G subscriber in the
Service Area to compensate Sprint PCS for the costs that Sprint PCS must pay to
Clearwire when a Sprint PCS customer with a 3G/4G device uses the 4G Network.


"3G/4G Products and Services" means Sprint branded 3G/4G dual banded wireless
products and services that operate on both the Sprint PCS Network and the 4G
Network.


"4G Market" means a CSA in Manager's territory where Clearwire has launched
their 4G Network and at least 40% of the population of the CSA has 4G coverage.


"4G Network" means the 4G 2496 - 2690 MHz spectrum Wi-Max network deployed,
owned and operated by Clearwire or its Related Parties.


"Clearwire" means Clearwire Communications, LLC.

 
6

--------------------------------------------------------------------------------

 

"Clearwire Usage Agreement" means that certain 4G MVNO Agreement among Clearwire
Communications LLC, Comcast MVNO II, LLC, TWC Wireless, LLC, BHN Spectrum
Investments, LLC and Sprint Spectrum L.P. dated November 28, 2008 which allows
Sprint PCS to appoint independent representatives and agents to sell
Sprint-branded, dual mode wireless communications products and services that
operate both on Sprint's CDMA network and Clearwire's 4G network.


"CSA" means customer service area.


"Distribution Agreement" means that certain Dual Mode (3G/4G) Distribution
Agreement dated March 15, 2010 between Sprint Solutions, Inc. and Manager.


"Non 4G Market" means any CSA in the Service Area other than a 4G Market.


"Other Managers" means any person or entity with which Sprint PCS (i) has
entered into an agreement similar to this agreement or an Affiliation Agreement,
including without limitation an affiliate under an Affiliation Agreement or a
manager under another Management Agreement, under which the person or entity
designs, constructs and manages a service area network and offers and promotes
Sprint PCS Products or Services and (ii) has entered into an Affiliation
Agreement or Management Agreement that Sprint PCS or a Related Party of Sprint
PCS acquires and subsequently terminates the Affiliation Agreement or Management
Agreement with that person or entity.


10.           Manager and Sprint PCS' Representations. Manager and Sprint PCS
each represents and warrants that its respective execution, delivery and
performance of its obligations described in this Addendum have been duly
authorized by proper action of its governing body and do not and will not
violate any material agreements to which it is a party. Each of Manager and
Sprint PCS also represents and warrants that there are no legal or other claims,
actions, counterclaims, proceedings or suits, at law or in arbitration or
equity, pending or, to its knowledge, threatened against it, its Related
Parties, officers or directors that question or may affect the validity of this
Addendum, the execution and performance of the transactions contemplated by this
Addendum or that party's right or obligation to consummate the transactions
contemplated by this Addendum.


11.           Counterparts. This Addendum may be executed in one or more
counterparts, including facsimile counterparts, and each executed counterpart
will have the same force and effect as an original instrument as if the parties
to the aggregate counterparts had signed the same instrument.

 
7

--------------------------------------------------------------------------------

 

The parties have caused this Addendum X to be executed as of the date first
above written.



 
SPRINT SPECTRUM L.P.
                       
By:
/s/ Jeff Hallock
     
Name:
Jeff Hallock
     
Title:
VP, National Distribution
                       
WIRELESSCO, L.P.
               
By:
/s/ Jeff Hallock
     
Name:
Jeff Hallock
     
Title:
VP, National Distribution
                       
APC PCS, LLC
               
By:
/s/ Jeff Hallock
     
Name:
Jeff Hallock
     
Title:
VP, National Distribution
                       
PHILLIECO, L.P.
               
By:
/s/ Jeff Hallock
     
Name:
Jeff Hallock
     
Title:
VP, National Distribution
                       
SPRINT COMMUNICATIONS COMPANY L.P.
                       
By:
/s/ Jeff Hallock
     
Name:
Jeff Hallock
     
Title:
VP, National Distribution
 


 
8

--------------------------------------------------------------------------------

 



 
SHENANDOAH PERSONAL
   
COMMUNICATIONS COMPANY
             
BY:
/s/ Christopher E. French    
Name:
Christopher E. French
     
Tilte:
President
 

 
 
9

--------------------------------------------------------------------------------